Citation Nr: 0618779	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  04-12 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The veteran and his two sisters


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which granted service connection 
for PTSD and awarded a 50 percent rating, effective October 
7, 1997.  In December 2004, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO.  
In March 2005, the Board remanded the claim for additional 
evidentiary development.  The claim has now been returned to 
the Board for further appellate consideration.  

In May 2006, the veteran's representative raised the issue of 
entitlement to service connection for residuals of drug abuse 
as secondary to service-connected PTSD.  This issue is 
referred to the RO.  


FINDINGS OF FACT

1.  The veteran's PTSD is manifested primarily by 
restlessness, nightmares, occasional suicidal ideation, 
depression, a lethargic activity level, and he appeared 
withdrawn and detached upon recent interview with Global 
Assessment of Functioning (GAF) scores ranging from 46  to 
60.  

2..These symptoms reflect occupational and social impairment 
with no more than reduced reliability and productivity.  




CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for 
service-connected PTSD are not met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.7, 4.130 Diagnostic Codes (DCs) 9411, 9440 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

VA satisfied this duty by means of a letter to the veteran 
from the RO dated in March 2005, as well as by the 
discussions in the rating decisions, statement of the case 
(SOC), and multiple supplemental statements of the case 
(SSOCs).  By means of these documents, the veteran was told 
of the requirements to establish service connection and of 
the reasons for the denial of his claim.  The letter advised 
the veteran of his and VA's respective duties, and he was 
asked to provide information in his possession relevant to 
the claims.  Such notice sufficiently placed the veteran on 
notice of what evidence could be obtained by whom and advised 
him of his responsibilities if he wanted such evidence to be 
obtained by VA.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Although the claim was initially denied prior to the 
enactment of VCAA, after passage of the VCAA, the RO sent the 
veteran the above mentioned letter in March 2005 which 
included the VCAA laws and regulations.  A VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
However, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
After receipt of the content-complying letter in March 2005, 
his claim was readjudicated based upon all the evidence of 
record as evidenced by the January 2006 SSOC.  There is no 
indication that the disposition of his claim would not have 
been different had he received pre-AOJ adjudicatory notice 
pursuant to section 5103(a) and § 3.159(b).  Accordingly, any 
such error is nonprejudicial.  See 38 U.S.C. § 7261(b)(2).  
Also see Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 C.F.R. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonable contemplated by the application.  
Dingess/Hartman, slip op. at 473.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is warranted.  Id.  

In the present appeal, as indicated above, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for an increased rating.  
While he was provided with notice of the type of evidence 
necessary to establish a higher disability rating, he was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Based on the 
decision below, any question as to the appropriate effective 
date to be assigned is rendered moot.  

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, the evidence includes service medical records, 
post service private and VA treatment records, and statements 
and testimony by the veteran.  The Board finds that there are 
no additional medical records necessary to proceed to a 
decision in this case.

Numerous VA examinations were conducted in this case, most 
recently in January 2006, which address the severity of the 
veteran's psychiatric condition.  Under these circumstances, 
the duty to assist doctrine does not require that the veteran 
be afforded additional medical examinations.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues of service connection and for an increased 
rating is required to comply with the duty to assist.  38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.



Increased Evaluation for PTSD

In a September 2002 rating decision, the RO granted service 
connection and assigned an initial 50 percent rating for 
PTSD, effective from the date that the claim was filed in 
October 1997.  This grant was primarily based on service 
records which reflect that the veteran had been awarded the 
Purple Heart, which gave rise to a presumption that he had 
experienced stressors sufficient to support a diagnosis of 
PTSD.  VA treatment records from 2000 through 2002 confirmed 
this diagnosis.  His Global Assessment of Functioning (GAF) 
score was 50 in August 2002.  

The veteran contends that he is entitled to a higher 
evaluation for his PTSD.  Through statements and testimony, 
the veteran reports sleep disturbance, panic attacks, and 
problems with concentration.  His sisters testified that he 
is often suicidal.  He isolates himself from others and often 
cries with out provocation.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2005).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).  

As the veteran expressed disagreement with the initial 
evaluations assigned, Fenderson v. West, 12 Vet. App. 119 
(1999) is applicable.  Fenderson contemplated "staged 
ratings" for discrete intervals based on changes in levels of 
symptomatology.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

The veteran's GAF scores in March - August 2003 ranged from 
46 to 50.  On VA general examination in late April 2003, it 
was noted that the veteran had been a paraplegic from 12 to 
13 years.  He had been shot when he was the perpetrator in a 
robbery attempt.  

A private report dated in November 2002 also confirmed the 
diagnosis of PTSD.  It was noted that the veteran was under 
the care of VA, and that he was seen once every six weeks for 
medications and once every three weeks to see a psychologist.  
He was on several medications.  A history of substance abuse 
problems was noted.  The veteran said that he had been 
depressed for at least 20 years.  He had made multiple 
suicide attempts and spent most of his time at home.  

The Social Security Administration awarded the veteran 
disability benefits based on his psychiatric condition in a 
January 1993 decision.  

Upon VA psychiatric exam in November 2003, the veteran 
reported that there had been no substantial changes in his 
living situation.  He reported deterioration of his 
relationship with his siblings.  He continued to live with 
his mother, and he reported continued conflictual 
interactions with her.  He reported that he spent most of his 
time by himself though he did go to the VFW on Fridays.  He 
denied any other routine activities.  He spent much of his 
time in his room watching television and occasionally worked 
on stained glass projects.  It was noted that the veteran was 
followed by VA for PTSD and polysubstance dependence, in 
remission.  Overall, in recent months, his current and 
average GAF scores had equaled approximately 50.  He had not 
been hospitalized for psychiatric purposes in recent years.  
He continued to remain on parole following release from 
prison for the robbery attempt several years earlier, and he 
had not worked since that time.  

The veteran said that his PTSD and depression were somewhat 
worse over the last six months.  He continued to have daily 
intrusive memories of his experiences in Vietnam.  He made 
efforts to avoid stimuli that he associated with Vietnam, but 
this was difficult recently due to the ongoing war in Iraq 
and other military action highlighted on television.  He had 
diminished interest and involvement in significant activities 
and was estranged from others.  He had some restriction of 
affect.  He had difficulty falling and staying asleep, 
experienced irritability with others, and had some difficulty 
in concentration and exaggerated startle response.  He did 
not appear to be hypervigilant.  His depression was present 
every day, and it was difficulty to separate from his PTSD as 
it resulted in him having marked decrease in pleasurable 
activities.  There was lack of energy and motivation, and 
diminished ability to think or concentrate.  At times, there 
was episodic suicidal thought and ideation about death.  

On mental status exam, he was alert, oriented, and exhibited 
adequate social skills.  His spoken language was fluent, 
coherent, goal-directed, and normal in rate with no latency 
in responding noted.  His affect was depressed and at times 
cheerful.  His ability as a historian was intact.  He denied 
any intent to harm himself, but he did have difficulties with 
anger management, irritability, and worried about losing his 
temper.  He reported that he had some impaired concentration 
and memory though this was not evident in this interview.  He 
denied any ritualistic behaviors.  His insight and judgment 
were questionable based on his long history of antisocial and 
drug related behaviors, but there was no acute insight or 
judgment that would be attributable to psychiatric 
symptomatology.  His PTSD was described as chronic and 
moderate.  His GAF score attributable to his service-
connected condition was 60 and 50 in overall functioning.  

At a December 2004 personal hearing, the veteran and two of 
his sisters testified as to the severity of his psychiatric 
condition.  It was noted that he did not receive Social 
Security benefits because he received the 50 percent 
disability rating from VA.  Testimony reflected that when the 
robbery occurred in 1990, the veteran had just been released 
from the VA hospital where he had been hospitalized for 
psychiatric symptoms to include being suicidal.  One sister 
said that he isolated himself from others and was often 
emotional, crying without provocation.  His other sister said 
that he often mixed up whether it was day or night.  The 
veteran said he stayed to himself.  He had problems with 
concentration and could not sleep.  He occasionally had a 
panic attack.  His sisters thought that he was unemployable 
because of his erratic behavior.  

Subsequently dated VA treatment records dated through 2005 
reflect that the veteran continued to undergo individual 
therapy sessions.  He participated in some rehabilitation 
programs, such as learning to drive with hand controls.  In 
March 2005, it was noted that he continued to report 
significant depressed mood.  He denied any current suicidal 
plans or ideation.  He felt apathetic about most things.  He 
watched television to pass the time.  He felt sad about 
fairly limited contact with family members, but he did have a 
good relationship with his ex-brother-in-law had felt that he 
was understanding and supportive.  He was encouraged to focus 
on the relationships.  His GAF score was 52.  

When examined by VA in January 2006, the examiner noted that 
the claims file was available and reviewed in detail.  The 
veteran reported continued depression, although not as 
depressed as before.  He still had daydreams of things that 
happened in Vietnam.  He felt really restless, especially 
with stuff on television about Iraq and tried to avoid it as 
much as possible.  Sometimes he had to watch it, and it made 
him depressed.  He thought that it helped that he was such a 
high dose of Methadone as it helped him not to focus on bad 
memories.  He felt that his symptoms were not as severe as 
they had been 2 or 3 years earlier.  He occasionally, 
however, felt worthless and angry at life.  There were days 
when he felt like had nothing to look forward to.  He said 
that he socialized more than he had in the past, at least 
with other veterans.  

On mental status examination, his grooming and hygiene were 
fair.  His orientation was good, and he fully understood the 
purpose of the evaluation.  He was somewhat lethargic in 
activity level and withdrawn and detached throughout much of 
the interview.  His eye contact was fair, and his speech was 
slowed in rhythm and rate.  His speech content was 
underproductive, but relevant and coherent.  His mood 
appeared depressed and dysphoric, with blunted affect.  He 
said that he was irritable, and that he had a poor appetite.  
His sleep was fair.  He reported restlessness and occasional 
dreams of combat.  He had last had thoughts of hurting 
himself 3 weeks before.  His thought process appeared slowed, 
but logical and sequential.  The examiner noted that this 
might be due to his medications.  There were no 
hallucinations or delusions.  There were no ritual or 
obsessive behaviors.  

The veteran noted that his daily activities included watching 
television and using the computer.  He could drive and had a 
good understanding of his finances.  His GAF score was 60 for 
PTSD, and it was noted by the examiner that there was 
moderate symptoms or difficulty in social and occupational 
functioning.  His GAF score was 45 when considering 
nonservice-connected depression secondary to his physical 
limitations.  In summary, the examiner opined that there had 
been no overall increase in severity of symptoms associated 
with PTSD since previous examinations.  While he remained 
employable secondary to PTSD, there might be additional 
impairment due to nonservice-connected physical limitations 
and characterological problems unrelated to service.  

The veteran's psychiatric disorder has been rated as 50 
percent disabling under the provisions of 38 C.F.R. § 4.130, 
DCs 9411, 9440.  Under these codes, PTSD will be rated as 
follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.-100 
percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.-70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. - 50 percent

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders, 4th ed. 1994 (DSM-IV).  

A GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  A GAF score of 51 to 60 contemplates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social or 
occupational functioning (e.g., few friends, conflicts with 
peers or co- workers).  

In the instant case, the Board finds that the preponderance 
of the evidence is against an initial assignment of a rating 
in excess of 50 percent for the veteran's PTSD.  The 
competent medical evidence reflects that the veteran's 
service-connected psychiatric condition has consistently been 
manifested by moderate depression and anxiety.  These 
symptoms are generally associated with a 50 percent rating.

The Board does not consider the symptoms associated with the 
veteran's PTSD as meeting the criteria for the next higher, 
70 percent, evaluation.  As noted above, a 70 percent rating 
is warranted for occupational and social impairment with 
deficiencies in most areas, due to certain symptoms; however, 
the Board finds that those delineated symptoms are not 
characteristics of the veteran's disability.  He does not 
currently have suicidal ideation, obsessional rituals, 
impaired speech, or near continuous panic or depression that 
affects her ability to function independently; nor has he 
been shown to experience other symptoms characteristic of the 
70 percent rating.  The extent and severity of his depression 
anxiety, and other symptoms suffered by the veteran are more 
characteristic of the criteria for the 50 percent rating.  
Hence, the Board finds that the veteran's symptoms more 
closely approximate the criteria for a 50 percent rating.

"Staged ratings" as contemplated by the CAVC in Fenderson v. 
West, supra, for discrete intervals based on changes in 
levels of symptomatology are not warranted.  The highest 
evaluation warranted at any time during the pendency of the 
appeal is the presently assigned disability rating.  In the 
absence of clinical evidence demonstrating the criteria 
required for a higher disability rating, an increased 
evaluation is not warranted.

Finally, it is noted that the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  Thus, the Board is unable to 
identify a reasonable basis for granting the veteran's 
claims.  Also considered was referral of the case for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1), but the Board finds no basis for further action 
on this question as there are no circumstances presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  


ORDER

An initial rating in excess of 50 percent for PTSD is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


